Dismissal and Opinion Filed July 1, 2013




                                         SIn The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01474-CV

                         DONAVAN HOWARD, Appellant
                                   V.
            THE BANK OF NEW YORK MELLON TRUST COMPANY, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. cc-12-03177-C

                                MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                 Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. By letter dated April 19, 2013 we informed

appellant that the County Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
121474F.P05                                       CHIEF JUSTICE




                                            –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

DONAVAN HOWARD, Appellant                         On Appeal from the County Court at Law
                                                  No. 3, Dallas County, Texas
No. 05-12-01474-CV        V.                      Trial Court Cause No. cc-12-03177-C.
                                                  Opinion delivered by Chief Justice Wright.
THE BANK OF NEW YORK MELLON                       Justices Lang-Miers and Lewis participating.
TRUST COMPANY, Appellee

    In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
    It is ORDERED that appellee THE BANK OF NEW YORK MELLON TRUST
COMPANY recover its costs of this appeal from appellant DONAVAN HOWARD.


Judgment entered July 1, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–